United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Melford V. McCormick, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1146
Issued: September 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 30, 2012 appellant, through counsel, filed a timely appeal of the April 19, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation and medical
benefits effective April 19, 2012 relative to her accepted cervical condition.
FACTUAL HISTORY
This is the second time this case has been before the Board on appeal. By decision dated
July 23, 2012, the Board affirmed OWCP’s September 6, 2011 decision denying appellant’s

1

5 U.S.C. § 8101 et seq.

request to expand her claim to include a right shoulder condition.2 The findings of facts and
conclusions of law are incorporated herein by reference.
OWCP accepted appellant’s June 7, 2004 traumatic injury claim for subluxation of the
cervical spine. On March 23, 2006 Dr. Arthur Turner, a chiropractor, released appellant to return
to her regular duties with no restrictions. Appellant returned to work full time on May 5, 2006.
On December 5, 2008 she filed a notice of recurrence, which was denied by decisions dated
May 4 and December 1, 2009.
On November 17, 2011 OWCP referred appellant to Dr. Edward J. Prostic, a Boardcertified orthopedic surgeon, for a second opinion examination and an opinion as to whether her
accepted cervical spine subluxation had resolved. In a December 2, 2011 report, Dr. Prostic
provided a history of injury and treatment and examination findings. Cervical spine alignment
was satisfactory, with no tenderness. Range of motion was as follows: forward flexion -- 40
degrees; extension -- 30 degrees; rotation -- 40 degrees to the right and 30 degrees to the left; and
tilt -- 30 degrees to the right and 15 degrees to the left. Nerve root irritability signs were
negative. No periscapular tenderness or spasm was noted. In response to questions posed by
OWCP regarding his ability to determine whether the current subluxations, if any, were still
related to the June 7, 2004 accident, Dr. Prostic stated: “It is unlikely that any of the disc bulges
or the spinal stenosis was caused by the June 7, 2004 accident but any of them could have been
aggravated by that accident.” He also stated that it was unlikely that the radiologic abnormalities
would be different and that appellant had multilevel cervical spinal degenerative changes that
could easily have been permanently aggravated by the 2004 accident.
In response to OWCP’s question as to whether the accepted cervical spine subluxations
resolved, Dr. Prostic stated: “The patient continues to have symptomatic cervical spine
degenerative disc disease. As yet, she does not have signs of cervical spinal stenosis and does
not currently have any evidence of cervical radiculopathy.”
In a letter dated December 19, 2011, OWCP requested additional information from
Dr. Prostic, including objective findings with rationale supporting his opinion that the disc
bulges, cervical stenosis and multiple level degenerative changes could have been aggravated by
the accepted June 7, 2004 accident and that the aggravation could easily be permanent.
Dr. Prostic was also asked to provide a rationalized opinion as to whether the medical record
established that appellant continued to suffer residuals from her accepted cervical injury, as
opposed to new work factors beginning in October 2008.
In a supplemental report dated January 13, 2012, Dr. Prostic stated:
“There are no truly objective findings that indicate that the patient’s cervical spine
problem was aggravated by the June 7, 2004 accident. The patient has no
radiologic abnormalities that were undoubtedly caused by this accident rather than
being preexisting. Her physical findings of restricted motion of the cervical spine
likewise could largely be preexisting.”

2

Docket No. 11-2084 (issued July 23, 2012).

2

Dr. Prostic also indicated that there was no objective evidence that a new injury occurred
subsequent to appellant’s job change in October 2008.
On March 5, 2012 OWCP proposed to terminate appellant’s compensation and medical
benefits. It found that Dr. Prostic’s report represented the weight of the medical evidence and
established that she no longer had any disability or residuals due to her accepted work-related
condition.
By decision dated April 19, 2012, OWCP finalized its proposal to terminate appellant’s
compensation and medical benefits on the grounds that her accepted condition had resolved.3
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.5 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.6 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which requires further medical treatment.7
ANALYSIS
OWCP accepted appellant’s June 7, 2004 traumatic injury claim for subluxation of the
cervical spine. Based on Dr. Prostic’s second opinion reports, OWCP terminated her
compensation and medical benefits on the grounds that the accepted condition had resolved. As
noted, it is OWCP’s burden to demonstrate the absence of employment-related disability or
residuals for the period following termination or modification of benefits.8 The Board finds that
Dr. Prostic’s reports are insufficient to meet OWCP’s burden of proof.
In his December 2, 2011 report, Dr. Prostic indicated that it was unlikely, but possible,
that any of the disc bulges or the spinal stenosis was caused by the June 7, 2004 accident and that
appellant’s multilevel cervical spinal degenerative changes could easily have been permanently
aggravated by the accepted event. He stated that she continued to have symptomatic cervical
3

The Board notes that appellant filed a request for an oral hearing on March 29, 2012 on the issue of the
proposed termination. In the April 19, 2012 final decision, the claims examiner informed her that there were no
appeal rights associated with the proposed termination because it was not a final decision.
4

Curtis Hall, 45 ECAB 316 (1994).

5

Jason C. Armstrong, 40 ECAB 907 (1989).

6

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

7

Calvin S. Mays, 39 ECAB 993 (1988).

8

Id.

3

spine degenerative disc disease, without signs of cervical spinal stenosis or cervical
radiculopathy. Although specifically asked to address the status of appellant’s accepted cervical
spine subluxations, Dr. Prostic’s statements provide no indication that her cervical spine
subluxation had resolved. Rather, his speculative report suggests that the condition continued
and was potentially permanent.
Dr. Prostic’s brief supplemental report is of diminished probative value on several counts.
His opinion that appellant’s cervical spine condition could have preexisted the June 7, 2004
accident is speculative in nature. Moreover, it fails to address the relevant issue. Dr. Prostic did
not provide an unequivocal opinion that appellant was no longer disabled due to her accepted
condition or that her cervical condition had resolved. Rather, his report suggests that she
continued to experience residuals related to her accepted condition. OWCP did not attempt to
clarify Dr. Prostic’s report and the record does not contain any other evidence establishing that
the accepted conditions had resolved.
The Board finds that OWCP improperly terminated compensation and medical benefits
for the accepted conditions of cervical spine subluxation. In order to terminate authorization for
medical treatment, OWCP must establish that appellant no longer has residuals of an
employment-related condition which requires further medical treatment.9 Dr. Prostic’s opinion
is insufficient to show that appellant no longer has residuals of her accepted condition, but
instead suggests that she requires further medical treatment. The record does not contain a
rationalized medical opinion establishing that the accepted condition had resolved as of
April 19, 2012. OWCP thus improperly terminated authorization for medical treatment for those
accepted conditions.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation and
medical benefits relative to the accepted cervical condition.

9

Pamela K. Guesford, 53 ECAB 727 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 19, 2012 decision is reversed.
Issued: September 18, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

